The opinion of the court was delivered by
Price, J.:
The opinion of this court affirming the conviction of defendant, Clarence S. Cox, of the offense of larceny of an automobile was filed on April 6, 1963, and is reported at 191 Kan. 326, 380 P. 2d 316.
The first sentence of paragraph 2 of the opinion states:
*457“Upon being apprehended in the state of Texas, with the car in his possession, he was returned to Linn County.”
The last sentence of paragraph 4 of the opinion states:
“He subsequently was returned to Linn county.”
On May 6, 1963, the state of Kansas, by the county attorney of Linn county, filed a motion in this court calling attention to the fact that the actual situation was that defendant abandoned the car in the state of Texas, after being followed by a patrol car, and returned to the state of Kansas, where he was apprehended in Rourbon county. A copy of this motion was mailed to defendant on May 1, 1963, and he has filed no objection thereto.
A further examination of the record indicates that the motion of the state of Kansas is well taken, and that in truth and in fact defendant abandoned the car in the state of Texas and returned to the state of Kansas, where he was apprehended. Accordingly, the above two quoted sentences appearing in the original opinion are deleted. In all other respects what was there said and held is adhered to.